Citation Nr: 1626585	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In September 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Board's September 2015 Remand sought a medical advisory opinion regarding the etiology of the Veteran's hearing loss, and asked the provider to include rationale with the opinion that "not[es] that the Veteran's separation examination did not include audiometry, and account[s] for the findings on a November 1976 audiogram."  

A January 2016 consulting VA audiologist opined that the Veteran's hearing loss "is not caused by military noise exposure."  The provider explained that a pre-existing hearing loss was found on entrance exam, and added "No significant changes compared to future audiograms."  Notably, the critical question in this case is not whether the Veteran's pre-existing hearing loss was caused by service, but whether it was aggravated during or by his service.  The provider did not (as was specifically requested) note that the Veteran's separation examination did not include audiometry, and did not account for the findings on a November 1976 audiogram.  

The Board observes that when a remand requests consideration of, and accounting for, specific factual data it is because such are necessary for the proper adjudication of the claim.  A remand to ensure compliance with the Board's September 2015 Remand instructions is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for the Veteran's  record to forwarded to an otologist or audiologist (other than the provider of the January 2016 opinion) for review and an advisory medical opinion regarding whether or not the Veteran's bilateral hearing loss was aggravated by/or as a result of his service.  Specifically, the consulting medical provider should provide an opinion that responds to the following:  

Is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral hearing loss was aggravated (i.e., permanently worsened beyond natural progression) during or by his service?  The examiner must include rationale with the opinion, noting that the Veteran's separation examination did not include audiometry, and accounting for the findings on a November 1976 audiogram.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

